Citation Nr: 0212373	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  97-05 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUE

Entitlement to an effective date prior to December 11, 1995, 
for the assignment of a compensable rating for the service-
connected post-traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney







WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1945 to 
December 1951.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a June 1996 rating action of the 
RO that assigned a 10 percent rating for the veteran's 
service-connected psychiatric disorder, now characterized as 
PTSD, effective on December 11, 1995.  

By a subsequent rating action, that rating was increased to 
the current level of 50 percent.  The veteran withdrew his 
appeal for an increased rating for the service-connected PTSD 
by letter dated in November 1998.  

In addition to the above, the veteran also appealed an August 
1996 rating decision of the RO which determined that the 
decision to grant benefits effective no earlier than December 
11, 1995, was not "clearly and unmistakably erroneous."  

Following a hearing conducted before this Member of the Board 
in December 1997, when the veteran presented extensive 
argument and testimony, the Board determined that the issue 
on appeal concerned the propriety of actions taken by the RO 
in 1957 to discontinue payment of compensation for his 
service-connected psychiatric disorder, as opposed to clear 
and unmistakable error in the June 1996 rating decision.  

The Board remanded this matter for additional development of 
the record in March 1998.  

In May 1999, the Board denied an effective date earlier than 
December 11, 1995, for the assignment of a compensable rating 
for the service-connected PTSD.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  

In April 2000, the Court granted a Joint Motion for Remand, 
vacating the decision by the Board and remanding the matter 
for additional proceedings.  

In November 2000, the Board remanded the case for additional 
consideration by the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's initial claim of service connection for 
anxiety reaction was received by VA on December 4, 1951.  

3.  In a September 1952 rating decision, the RO awarded 
service connection for anxiety reaction, chronic, and 
assigned a 10 percent rating, effective on December 5, 1951.  
The veteran was notified of this decision by letter dated on 
October 20, 1952.  

4.  In July 1957, the RO sent the veteran a request to attend 
a VA examination to his last known address of record.  This 
request was returned and marked "Unclaimed."

5.  In August 1957, based on the veteran's failure to report 
for a VA examination, the RO discontinued payments on his 
award of service connection for anxiety reaction.  The letter 
informing the veteran of this action was also sent to the 
veteran's last known address of record and was returned and 
marked "Unclaimed."  

6.  In December 1995, the veteran submitted a claim of 
service connection for chronic anxiety reaction, which was 
interpreted by the RO as a claim for an increased evaluation 
for his already service-connected psychiatric condition.  

7.  By rating decision of June 1996, the RO assigned a 10 
percent evaluation for the veteran's service-connected 
psychiatric disorder manifested by PTSD, effective December 
11, 1995.  This 10 percent rating was subsequently increased 
to 50 percent by rating decision dated in September 1998.  

8.  The earliest date on which it was factually ascertainable 
that the veteran's PTSD was compensably disabling was the 
date of the VA examination conducted on March 4, 1996.



CONCLUSION OF LAW

The criteria for an effective date earlier than December 11, 
1995, for the award of a compensable rating for the service-
connected psychiatric disorder manifested by PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.400(o) (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated hereinabove, the veteran contends that he is 
entitled to an effective date earlier than December 11, 1995, 
for the award of at least a 10 percent rating for the 
service-connected PTSD.  Applicable law and regulations 
concerning effective dates state that, except as otherwise 
provided, the effective date for an increased evaluation will 
be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  

The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2).  

The veteran's original claim of service connection for 
anxiety reaction was received by VA on December 4, 1951.  In 
a September 1952 rating decision, the RO awarded service 
connection for chronic anxiety reaction and assigned a 10 
percent rating effective on December 5, 1951.  

The veteran was notified of the decision and of his appellate 
rights in a letter dated on October 20, 1952, which was 
mailed to his last known address of record.  

In July 1957, the RO sent the veteran a request to attend a 
VA examination to his last known address of record.  This 
request was returned and marked "Unclaimed."  

In August 1957, based on the veteran's failure to report for 
VA examination, the RO discontinued payments on his award of 
service connection for anxiety reaction.  The letter 
informing the veteran of this action was also sent to the 
veteran's last known address of record and was returned and 
marked "Unclaimed."  

On December 11, 1995, VA received from the veteran a claim of 
service connection for chronic anxiety reaction, which was 
interpreted by the RO as a claim for an increased evaluation 
for his already service-connected psychiatric condition.  The 
veteran was afforded a VA examination in March 1996.  At that 
time, the veteran was initially diagnosed as suffering from 
PTSD.  

By rating decision of June 1996, the RO assigned a 10 percent 
rating for the veteran's service-connected psychiatric 
disorder manifested by post-traumatic stress disorder (PTSD), 
effective on December 11, 1995.  This 10 percent rating was 
subsequently increased to 50 percent by rating decision dated 
in September 1998.  

The veteran has presented testimony at hearings before the RO 
and this Member of the Board.  He alleged that the August 
1957 decision to terminate benefits for his service-connected 
anxiety disorder was clearly and unmistakably erroneous in 
that he did not receive notice of such decision until after 
he reviewed his claims file prior to the June 1996 rating 
decision assigning a 10 percent evaluation for the service-
connected PTSD.  

The veteran also maintained that he never received notice of 
the September 1952 rating decision which initially granted 
service connection for anxiety reaction and assigned a 10 
percent evaluation in December 1951.  

Furthermore, he and his representative argued that the 
effective date for at least a 10 percent rating for the 
service-connected psychiatric disorder should be established 
on August 1, 1957.  

Finally, the veteran contends that VA violated his right 
under the Due Process clause of the United States 
Constitution.  In essence, it is argued that, when VA 
received the return notices in 1957, attempts should have 
been made to determine whether there were "other possible or 
plausible addresses."  

Specifically, it was argued that "[b]y failing to contact 
the veteran in Indiana and his closest relative in 
Jacksonville, Arkansas, the VA violated the veteran's rights 
under the [Due Process] clause.  


Analysis

The Board first notes that the veteran's allegation that the 
RO's August 1957 rating decision contained clear and 
unmistakable error is not legally sufficient.  When 
attempting to raise a claim of clear and unmistakable error, 
a claimant must describe the alleged error with some degree 
of specificity and, unless it is the kind of error, that if 
true, would be clear and unmistakable error on its face, must 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  

The decision in Fugo further held that neither a claim 
alleging improper weighing and evaluating of the evidence in 
a previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of clear and unmistakable error.  Id. at 44.  

The veteran's general allegation that the August 1957 
decision was erroneous does not meet the restrictive 
definition of clear and unmistakable error.  Thus, there has 
been no legally sufficient claim of an earlier effective date 
based on clear and unmistakable error.  

Indeed, it appears now that the veteran's representative does 
not contend that the August 1957 decision contained clear and 
unmistakable error.  Rather, as addressed hereinbelow, he 
maintains that, by reducing the 10 percent rating for anxiety 
in August 1957, the RO violated the Due Process clause of the 
Fifth Amendment to the U.S. Constitution.  

As noted hereinabove, pursuant to the provisions of 38 C.F.R. 
§ 3.400(o)(2), the earliest possible effective date would be 
one year prior to December 11, 1995, but only if it is 
factually ascertainable that the veteran's PTSD was 10 
percent disabling at that time.  

Based on a review of the veteran's claims folder, there is no 
evidence of the presence of a psychiatric disorder within the 
year prior to the date of receipt of the veteran's claim in 
December 1995.  

In fact, as noted hereinabove, the first indication that the 
veteran was suffering from PTSD was noted at the VA 
examination conducted in March 1996.  

Thus, it was first factually ascertainable that the veteran's 
PTSD was at least 10 percent disabling as of the date of the 
March 4, 1996, VA examination.  

Regarding the veteran's allegation that he did not receive 
notice of the September 1952 rating decision, the Board notes 
that the notice of the decision was sent to the veteran's 
last known address of record.  

"Principles of administrative regularity dictate a 
presumption that government officials 'have properly 
discharged their official duties.'"  Saylock v. Derwinski, 3 
Vet. App. 394, 395 (1992); Ashley v. Derwinski, 2 Vet. App. 
307, 308-09 (1992) (quoting United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  Absent the 
submission of "clear evidence to the contrary," the 
presumption is not rebutted.  See Rosler v. Derwinski, 1 Vet. 
App. 241, 242 (1991).  

Regarding the Due Process argument, it is not disputed that 
the July 1957 letter informing the veteran of the VA 
examination and the August 1957 letter advising him of the 
discontinuance of the rating were sent to the veteran's last 
known address of record.  The veteran argues that VA should 
have made greater attempts to locate another address.  

In May 1954, VA was notified of the veteran's address in 
Bristol, Virginia.  It was to that address that the 
examination and suspension letters were mailed in 1957.  
There was no indication that the veteran could be reached at 
any previous addresses or that family members still resided 
there.  

The duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is the burden of 
the veteran to keep the VA apprised of his whereabouts.  If 
he does not do so, there is no burden on the VA to "turn up 
heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 
262 (1993).

The Board does point out, however, that under the regulations 
then in effect, upon the failure of a veteran without 
adequate reason to report for physical examination, requested 
for disability compensation or pension purposes, the award of 
disability compensation or pension in course of payment to 
him will be suspended as of the date of last payment.  38 
C.F.R. § 3.251 (1957).  

If, after suspension of his award, the veteran should 
subsequently report for physical examination and the evidence 
clearly establishes to the satisfaction of the rating agency 
concerned that during the period of his failure to report the 
disability in fact existed to a compensable degree, an award 
may be approved effective the date of suspension.  38 C.F.R. 
§ 3.266 (1957).  

The RO stopped payment of the veteran's compensation.  It is 
not exactly clear whether payment should have been 
"stopped" or "suspended."  

Nonetheless, the evidence between 1957 and 1996 does not 
clearly establish that during disability in fact existed to a 
compensable degree.  Indeed, the RO and Board have 
consistently found that the first evidence of a compensable 
disability was in March 1996.  

As it was first factually ascertainable that the veteran's 
psychiatric condition manifested by PTSD was compensably 
disabling in March 1996, the claim for an effective date 
earlier than December 11, 1995, the date of claim, for the 
award of a compensable rating for the service-connected PTSD 
must be denied by operation of law.  38 C.F.R. § 3.400(o)(2).  




VCAA

There was a significant change in the law while the case was 
pending at the RO with the enactment of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2001).  

This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  

The veteran was notified in the rating decisions, the 
Statement of the Case, Supplemental Statement of the Case, 
Board decision and remand, as well as letters from the RO, of 
the evidence that was necessary for an earlier effective date 
to be granted.  

The Board concludes that the discussions in the rating 
decisions, Statement of the Case, Supplemental Statements of 
the Case, Board decisions and remands, as well as the letters 
from the RO, informed him of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.  The veteran has not referenced any 
obtainable evidence that has not been obtained that might aid 
his claim or that might be pertinent to the bases of the 
denial of this claim. 

The Board finds that the Statement and Supplemental Statement 
of the Case provided the veteran with adequate notice of what 
the law requires to be awarded an earlier effective date.  

The veteran further was provided with adequate notice that VA 
would help him secure evidence in support of his claim if he 
identified that evidence. 

The Statement and Supplemental Statements of the Case also 
provided notice to the veteran of what the evidence of record 
revealed. 

Additionally, these documents provided notice why this 
evidence was insufficient to award an earlier effective date.  

Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  

Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002). 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. at 430 (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  



ORDER

The claim for an effective date earlier than December 11, 
1995, for an award of a compensable rating for the service-
connected PTSD is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

